Citation Nr: 1718946	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, including as secondary to the service-connected inguinal sprain.

2. Entitlement to service connection for a gastrointestinal disorder to include a hiatal hernia and gastroesophageal reflux disease (GERD), claimed as an abdominal disorders, including as secondary to the service-connected inguinal sprain.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to May 1977.  He also had additional service in the National Guard until October 2008,with as yet unverified periods of active duty (ACDUTRA) for training and inactive duty for training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In February 2014 and December 2015, the Board remanded the above issues for additional development. 

The Board then denied the claims in a May 2016 decision.  The Veteran appealed the Board's denials to the Court of Appeals for Veterans Claims (Court).  In November 2016, the Court issued Order granting a Joint Motion for Remand, which set aside the May 2016 Board decision and remanded back to the Board for action consistent with the Joint Motion.

As noted in an earlier remand and the May 2016 decision, the Veteran withdrew his personal hearing request; his claim of service connection for an inguinal sprain is no longer in appellate status  because it was granted in an August 2014 rating decision; and the Board has recharacterized the claim of service connection for an abnormal disorder as service connection for a gastrointestinal disorder to include a hiatal hernia and GERD so as to best reflect his intent while filing the current appeal.

As a final preliminary matter, the Board finds that explanation of the Veteran's unrepresented status in this appeal is necessary.  In March 2009, the Veteran executed a VA Form 21-22 in favor of DAV with no limitations.  Then, in December 2016, he executed a VA Form 21-22a in favor of attorney Kathy Lieberman, but with the scope of representation limited to a number of issues, including the current issues remaining on appeal.  That limited appointment of Kathy Lieberman effectively revoked DAV's representation of the Veteran to the extent that it involved the current issues on appeal.  However, later in December 2016, the Veteran revoked Kathy Lieberman's limited representation of him, and he has not appointed new representation for the current issues on appeal.  Therefore, he is considered to be acting pro se for purposes of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the parties to the Joint Motion for Remand, the Veteran's exact periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) have not yet been verified, and could have a bearing on his service connection claims.  Therefore, remand is necessary to verify any periods ACDUTRA, INACDUTRA, and even active duty, following the Veteran's May 1977 separation active duty.

The Board also observes that there may be outstanding VA and private treatment records, as well as possible Reserve service treatment records.  In this regard, a November 2003 VA treatment note indicates the Veteran to have gastritis status post H. pylori treatment, to have an elevated PSA, and to have received treatment for prostatitis an elevated PSA.  However, records pertaining to H. pylori or prostatitis treatment or the finding of elevated PSA are not of record.  There are other references to private treatment in the record, but only limited records have been associated with the claims file.  It is also unclear whether all relevant treatment records from Army Hospital Fort Buchanan, where the Veteran was treated for his left inguinal sprain, have been requested.  Concerning Reserve service treatment records, while the Joint Motion notes that the Veteran has had Reserve or National Guard service "since 1977, with a civilian break from 1981 to 1990," there are limited annual examinations of record.  

Thus, on remand, the Veteran should be requested to provide new authorizations and efforts should be made to obtain all relevant outstanding VA, private, and service treatment records.  The Board observes that the AOJ has made several unsuccessful attempts to obtain authorizations from the Veteran regarding his private treatment.  The Veteran is notified that failure to respond to such attempts may prevent the granting of the benefits sought.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Thus, the Board encourages the Veteran to identify sources of private treatment for his disabilities on appeal since service, and complete the requested authorizations for the release of records from any provider identified.  
 
Finally, as the parties to the Joint Motion have deemed the VA opinions of record to be inadequate, a new examination and opinion should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Exhaust all possible avenues for obtaining all available service treatment and personnel records from the appellant's periods of Reserve and National Guard service from May 1977.  If no response is received, such should be noted in the file.  The following requests should be specifically made.  However, this is not an exhaustive list and any other potential sources that become apparent during development should be contacted as well. 

a.  Request all service treatment and personnel records from May 1977 to October 2008 from the Army Human Resource Command in St. Louis, Missouri, to include sending an email to veterans@conus.army.mil.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.13.c-d.  Also request verification of periods of active duty, ACDUTRA, and INACDUTRA served by the appellant between 1977 and 2008 (i.e, showing the start date and completion date of periods of active duty, ACDUTRA, and INACDUTRA by days, months, and years).

b. Contact Defense Finance and Accounting Services (DFAS) for any possible records showing periods of active duty, ACDUTRA, and INACDUTRA served by the appellant between 1977 and 2008 (i.e, showing the start date and completion date of periods of active duty, ACDUTRA, and INACDUTRA by days, months, and years).

If after continued efforts to obtain the requested records, it is determined that it is reasonably certain they do not exist or further attempts to obtain them would be futile, the appellant should be provided notice which outlines VA's efforts to obtain records, describes any further action VA will take regarding the claim (including notice that VA will decide the claim based on the evidence of record unless the claimant submits any pertinent evidence), and notifies the appellant that he is ultimately responsible for providing the evidence.  Also, the appellant should be informed of alternative evidence that he may submit to substantiate his claims.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

2.  Associate with the claims file all relevant outstanding VA treatment records dated since service, if in existence, to include any treatment records related to treatment in or prior to November 2003 for H. pylori and prostatitis. 

3.  The Veteran should be asked to identify any additional medical providers who have treated him since service for any of his disorders and provide authorization for the release of any such provider's records, to include records from Alberto Vazques Logo, M.D., Fort Buchanan Army Hospital Center, and any provider who may have treated him for prostatitis or H. pylori in or around November 2003.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims file.

4. Then, schedule the Veteran for an appropriate VA examination (s).  The claims file should be made available to and reviewed by the examiner.  All necessary testing should be conducted and the results reported.  Following examination of the Veteran, the examiner should address the following:

a) State whether it is at least as likely as not that any prostate disability or abdominal disability, to include gastritis, GERD or hiatal hernia, is related to or had its onset in service.

In providing the foregoing opinion, the examiner should discuss the evidence of treatment for gastritis in service in September 1975 and June 1976, the Veteran's report of use of antacids for his stomach in January 1997, and evidence of gastritis and H. pylori treatment as early as November 2003.

b) Identify each diagnosis pertaining to the Veteran's prostate.  For each diagnosed disability, state whether it is at least as likely as not that the disability was either (a) caused by, or (b) aggravated by the left inguinal hernia or sprain, or residuals thereof. 

c) Identify each diagnosis pertaining to the Veteran's claimed abdominal disorder.  For each diagnosed disability, state whether it is at least as likely as not that the disability was either (a) caused by, or (b) aggravated by the left inguinal hernia, or residuals thereof.

In providing answers to the above questions, the examiner must acknowledge and discuss the findings and conclusions in Dr. Ortiz's March 2014 report, as well as an October 2015 report of Dr. Quesada.  

In addition, the examiner must acknowledge and discuss the Veteran's competent report as to the observable symptoms of his claimed disabilities.

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of the disorder (i.e., a baseline) before the onset of the aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  Then readjudicate the appeal.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




